Snapshot - 6:16MJ00097-001                                                                                                                            Page 1 of 4


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                  v.
                          KYLE A. CORBETT                                           Criminal Number: 6:16MJ00097-001
                                                                                    Defendant's Attorney: Hope Alley, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to probation violations, charges 1, 2, 3, and 4 as alleged in the violation petition filed on 12/4/2018 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
                                             FAILURE TO OBEY ALL LAWS                                                  4/16/2018
       1
                                             - driving while suspended                                                 6/7/2018
                                             FAILURE TO REPORT LAW VIOLATIONS                                          4/16/2018
       2
                                             -driving while suspended                                                  6/7/2018
                                             FAILURE TO REPORT LAW VIOLATIONS
       4                                     -- Arrest for possession/purchase for sale of narcotic/controlled         11/1/2018
                                             substance
                                             FAILURE TO OBEY ALL LAWS
       3                                     - Arrest for possession/purchase for sale of narcotic/controlled          11/1/2018
                                             substance

       The court:       revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 1/23/2018 .

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge 5 is dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   1/15/2019
                                                                                   Date of Imposition of Sentence
                                                                                   /s/ Jeremy D. Peterson
                                                                                   Signature of Judicial Officer
                                                                                   Jeremy D. Peterson, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   1/24/2019
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                                      1/24/2019
Snapshot - 6:16MJ00097-001                                                                                                           Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: KYLE A. CORBETT                                                                                                Page 2 of 4
      CASE NUMBER: 6:16MJ00097-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      24 days.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                    before 5:00 PM on 3/8/2019 .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                     1/24/2019
Snapshot - 6:16MJ00097-001                                                                                                                   Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: KYLE A. CORBETT                                                                                                        Page 3 of 4
      CASE NUMBER: 6:16MJ00097-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of :
       12 months.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the Defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The Defendant's probation shall be unsupervised by the probation office.
       2.   The Defendant is ordered to obey all federal, state, and local laws. The defendant is to report any new law violation within 7
            days of being cited or arrest for anything other than a parking ticket.
       3.   The Defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The Defendant shall pay a fine of $590.00 and a special assessment of $10.00 for a total financial obligation of $600.00, which
            shall be paid in full by 4/23/2018. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 24 days to
            begin on 3/8/2019. The defendant will report to the United States Marshals for booking on 3/1/2019.
       6.   The Defendant is ordered to personally appear for a Probation Review Hearing on 12/11/2018 at 10:00 am before U.S.
            Magistrate Judge Seng.
       7.   The Defendant shall attend the same AA/NA group 2 times weekly for first 6 months of probation and 1 time weekly for the
            remaining 6 months of probation. If Defendant wants to change groups he must get prior approval from the government and the
            Court. Defendant is to file sworn proof of attendance to the Court and Government Officer, through Counsel, if represented.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                             1/24/2019
Snapshot - 6:16MJ00097-001                                                                                                                   Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: KYLE A. CORBETT                                                                                                        Page 4 of 4
      CASE NUMBER: 6:16MJ00097-001

                                                    CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                               Assessment                         Fine                    Restitution
               TOTALS                                            $10.00                          $590.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.


            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

            Restitution amount ordered pursuant to plea agreement $

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   The interest requirement is waived for the                fine         restitution

                   The interest requirement for the               fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
      *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
      on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                             1/24/2019
